Citation Nr: 1512912	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  12-26 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for coronary artery disease from December 1, 1992 to January 11, 1998, and in excess of 60 percent from January 12, 1998 to October 16, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Counsel





INTRODUCTION

The Veteran had active service from March 1967 to November 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which awarded a 100 percent disability rating for coronary artery disease from October 21, 1992 to November 30, 1992; a 30 percent disability rating from December 1, 1992 to January 11, 1998; a 60 percent disability rating from January 12, 1998 to October 16, 2009; and a 100 percent disability rating thereafter.  The Veteran disagreed with the assigned 30 and 60 percent disability ratings and perfected an appeal as to this issue.  

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On the Veteran's VA Form 9 dated September 2012, he checked both the box indicating he did not want a hearing before a Veterans Law Judge and the box indicating that he wanted a Travel Board hearing at the RO.  The RO subsequently sent the Veteran a letter dated September 2012 requesting that he clarify whether he wanted a hearing before a Veterans Law Judge.  The Veteran responded to the letter later that month, but did not specifically state whether he wanted a hearing before a Veterans Law Judge.  However, in March 2015, the Veteran's representative submitted a statement clarifying that the Veteran requests a Travel Board hearing at the RO. 

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  In the present appeal, neither the Veteran, nor his representative, has withdrawn the request for a hearing before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the RO in Nashville, Tennessee for the issue on appeal.  The Veteran should be notified of the date, time and place of such a hearing by letter mailed to his current address of record, with a copy to his representative.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

